--------------------------------------------------------------------------------

Exhibit 10.6(i)
 
RECEPTION#: 2014008082, 12/04/2014 at 03:47:33 PM, 1 OF 6, R $36.00, Additional
Names Fee: , , Doc Code:AGR, Sara L. Rosene, Grand County Clerk and Recorder,
Colorado


When recorded return to:


Brownstein Hyatt Farber Schreck, LLP
410 17th Street, Suite 2200
Denver, Colorado  80202
Attention:  Gregory A. Vallin, Esq.


EIGHTH AMENDMENT TO LEASE AND OPERATING AGREEMENT


THIS EIGHTH AMENDMENT TO LEASE AND OPERATING AGREEMENT (this "Eighth Amendment")
is made effective as of November 24, 2014 by and between INTRAWEST/WINTER PARK.
OPERATIONS CORPORATION, a Delaware corporation ("Tenant") and WINTER PARK
RECREATIONAL ASSOCIATION, a Colorado nonprofit corporation ("Landlord"). All
recording references contained herein are to the real estate records maintained
by the Office of the Clerk and Recorder for Grand County, Colorado (the "Records
").


A.         WHEREAS, Landlord and Tenant entered into that certain Lease and
Operating Agreement with an effective date of December 23, 2002, recorded on
December 23, 2002, in the Records at Reception No. 2002-014286, as amended by
that certain Lease Exhibits Modification Agreement dated as of December 20,
2002, and recorded on December 23, 2002, in the Records at Reception No.
2002-014287, as further amended by that certain Amended and Restated Effective
Date Certificate effective as of December 23, 2002, recorded on April 25, 2003,
in the Records at Reception No. 2003-005109, as further amended by that certain
Amended and Restated Lease Exhibits Modification Agreement with an effective
date of December 23, 2002, recorded on April 25, 2003, in the Records at
Reception No. 2003-005110, as further amended by that certain First Amendment to
Lease and Operating Agreement dated as of July 2, 2004, recorded on July 9,
2004, in the Records at Reception No. 2004-008216, as further amended by that
certain Second Amendment to Lease and Operating Agreement dated May 4, 2009,
recorded May 6, 2009, in the Records at Reception No. 2009-004056, as further
amended by that certain Third Amendment to Lease and Operating Agreement dated
May 4, 2009, recorded on May 6, 2009, in the Records at Reception No.
2009-004072, as further amended by that certain Fourth Amendment to Lease and
Operating Agreement dated January 30, 2013, recorded January 30, 2013, in the
Records at Reception No. 2013-000928, as further amended by that certain Fifth
Amendment to Lease and Operating Agreement dated April 10, 2013, recorded April
11, 2013, in the Records at Reception No. 2013-003277, as further amended by
that certain Sixth Amendment to Lease and Operating Agreement dated September
30, 2013, recorded October 30, 2013 in the Records at Reception No. 2013-009203,
and as further amended by that certain Seventh Amendment to Lease and Operating
Agreement dated January 31, 2014, recorded February 3, 2014 in the Records at
Reception No. 2014000545 (as amended, the "Lease Agreement");


B.          WHEREAS, IW/WP Building Six - Vintage Development Company, LLC, a
Delaware limited liability company and an affiliate of Tenant ("Building Six
Development Company"), as landlord, is leasing real property to Landlord, as
tenant, pursuant to that certain Parking Lease Agreement, dated as of even date
with this Eighth Amendment (the "Parking Lease") covering certain parking spaces
which are designated as "Resort Operations Space" pursuant to that certain
Amended and Restated Option Agreement, dated January 15, 2008.
 

--------------------------------------------------------------------------------

RECEPTION#: 2014008082, 12/04/2014 at 03:47:33 PM, 2 OF 6 Doc Code:AGR, Sara L.
Rosene, Grand County Clerk and Recorder, Colorado


C.          WHEREAS, pursuant to Section 2.5 of the Lease Agreement "Additional
Leased Assets" are leased back to Tenant. Given the nature of the Parking Lease,
the Leased Premises as defined in the Parking Lease is automatically deemed an
"Additional Leased Asset" under the Lease Agreement upon the execution of the
Parking Lease. However, to properly allow for its inclusion as collateral in
certain of the Agreed-Upon Indebtedness Documents, the Parties desire to herein
specifically designate the Leased Premises under the Parking Lease as an
Additional Leased Asset.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:



 
1.
Exhibit S. The following is added to Exhibit S of the Lease Agreement and shall
be deemed an Additional Leased Asset under the Lease Agreement:



"The leasehold estate and all right, title and interests created or granted
under the Parking Lease Agreement between IW/WP Building Six - Vintage
Development Company, LLC, a Delaware limited liability company, as landlord, and
Winter Park Recreational Association, a Colorado nonprofit corporation, as
tenant, recorded on December 4, 2014 at Reception No. 2014008078, in the Office
of the Clerk and Recorder for Grand County, Colorado, which leasehold estate
covers the parcel of land described as follows:


The legal description of two parking lot areas situated on Lot 1, Jim Creek
Minor Subdivision (plat recorded at Reception No. 2014-000495 of the Grand
County records), located in protracted Section 11, unsurveyed Township 2 South,
Range 75 West of the Sixth Principal Meridian, Town of Winter Park, County of
Grand, State of Colorado.


And considering the line between Corner No. 10 and Corner No. 14 of GLO Exchange
Survey No. 367 to bear S 66°15'18" E, as evidenced by a GLO brass cap at each
corner and with all bearings contained herein relative thereto, said areas are
more particularly described as follows;


Commencing (P.O.C.) at the intersection of the common line of Lots 1 & 2, Jim
Creek Minor Subdivision and the northerly right of way of U.S. Highway 40 (right
of way recorded at Reception No. 98000721 of the Grand County records), said
intersection being marked by an aluminum capped rebar, PLS #31942;
Thence departing said right of way and running N 33°05'26" W a distance of
322.59' to the true POINT OF BEGINNING (P.O.B. 1) of parking lot area 1;
Thence N 47°08'33" W a distance of 157.37' to a point;
Thence N 07°48'51" W a distance of 31.55' to a point;
Thence N 42°51'09" E a distance of 103.60' to a point;
Thence N 87°14'31" E a distance of 29.92' to a point;
Thence S 47°08'47" E a distance of 107.42' to a point;
 
2

--------------------------------------------------------------------------------

RECEPTION#: 2014008082, 12/04/2014 at 03:47:33 PM, 3 OF 6 Doc Code: AGR, Sara L.
Rosene, Grand County Clerk and Recorder, Colorado
 
Thence S 87°35'58" E a distance of 166.17' to a point;
Thence N 76°56'06" E a distance of 218.66' to a point;
Thence N 67°59'43" E a distance of 202.67' to a point;
Thence N 57°22'30" E a distance of 30.00' to a point;
Thence S 77°40'02" E a distance of 30.76' to a point, whence the northeast
corner of said Lot 1 (aluminum capped rebar, PLS # 31942) bears N 16°23'16" E a
distance of 299.19';
Thence S 32°37'25" E a distance of 90.00' to a point;
Thence S 57°22'35" W a distance of 20.00' to a point;
Thence S 08°59'26" W a distance of 8.16' to a point;
Thence S 57°22'56" W a distance of 40.00' to a point;
Thence S 73°18'20" W a distance 3.70' to a point;
Thence S 67°58'02" W a distance of 184.49' to a point;
Thence N 22°00'16" W a distance of 54.09' to a point;
Thence S 67°59'44" W a distance of 27.89' to a point;
Thence S 76°56'06" W a distance of 163.34' to a point;
Thence S 13°03'54" E a distance of 31.51' to a point;
Thence along a curve to the left with a radius of 30.42', an arc length of
14.83', a chord length of 14.68', a chord bearing of S 46°33'28" W, and a delta
angle of 27°55'28";
Thence S 11°36'26" W a distance of 34.60' to a point;
Thence S 24°08'51" E a distance of 10.85' to a point;
Thence S 76°58'59" W a distance of 54.89' to a point;
Thence N 87°36'09" W a distance of 239.28' back to the point of beginning.


Said area 1 contains 100,776.43 square feet and/or 2.314 acres more or less.


Together with:
 
Commencing (P.O.C.) at the intersection of the common line of said Lots 1 & 2
and the northerly right of way of U.S. Highway 40 (right of way recorded at
Reception No. 98000721 of the Grand County records), said intersection being
marked by an aluminum capped rebar, PLS #31942;
Thence departing said right of way and running N 24°29'14" E a distance of
34.03' to the true POINT OF BEGINNING (P.O.B. 2) of parking lot area 2;
Thence N 53°23'40" W a distance of 18.32' to a point;
Thence N 36°36'20" E a distance of 140.00' to a point;
Thence S 53°23'40" E a distance of 15.87' to a point;
Thence S 31°58'19" W a distance of 82.21' to a point;
Thence S 40°43'35" W a distance of 58.21' back to the point of beginning.


Said area 2 contains 2,757.50 square feet and/or 0.063 acres more or less.
 
Together with:
 
The legal description of the leased premises (for vehicular and pedestrian
ingress & egress) situated on portions of Lots 1 & 2, Jim Creek Minor
Subdivision (plat recorded at Reception No. 2014-000495 of the Grand County
records), located in protracted Section 11, unsurveyed Township 2 South, Range
75 West of the Sixth Principal Meridian, Town of Winter Park, County of Grand,
State of Colorado.
 
3

--------------------------------------------------------------------------------

RECEPTION#: 2014008082, 12/04/2014 at 03:47:33 PM, 4 OF 6 Doc Code: AGR, Sara L.
Rosene, Grand County Clerk and Recorder, Colorado
 
Considering the line between Corner No. 10 and Corner No. 14 of GLO Exchange
Survey No. 367 to bear S 66°15'18" E, as evidenced by a GLO brass cap at each
corner and with all bearings contained herein relative thereto, said easement is
more particularly described as follows:


Beginning at the intersection of the common line of said Lots 1 & 2 and the
northerly right of way of U.S. Highway 40 (right of way recorded at Reception
No. 98000721 of the Grand County records), said intersection being marked by an
aluminum capped rebar, PLS #31942 and also being the true POINT OF BEGINNING for
this easement;
Thence N 58°38'56" W along said northerly right of way, a distance of 9.72' to a
point;
Thence departing said northerly right of way and running N 40°43'35" E a
distance of 92.70' to a point;
Thence N 31°58'19" E a distance of 91.64' to a point;
Thence N 1 l°36'25" E a distance of 108.58' to a point;
Thence N 24°08'51" W a distance of 25.59' to a point;
Thence N 11°36'26" E a distance of 34.60' to a point of non-tangency;
Thence on a curve turning to the right with a radius of 30.42' (whence the
radius point bears S 57°24'17" E), an arc length of 64.20', a delta angle of
120°54'53", a chord length of 52.93', and a chord bearing of S 86°56'50" E to a
point;
Thence S 11°36'26" W a distance of 27.68' to a point;
Thence S 70°03'16" W a distance of 15.72' to a point;
Thence S 11°36'25" W a distance of 176.29' to a point;
Thence S 22°03'27" W a distance of 155.26' to a point situated on said northerly
right of way;
Thence N 58°38'56" W along said northerly right of way, a distance of 67.67'
back to the point of beginning.


Said area contains 15037.35 square feet and/or 0.345 acres more or less."
 

 
2.
Defined Terms. Any capitalized terms contained in this Eighth Amendment that are
not defined herein shall have the meaning ascribed to them in the Lease
Agreement.

 

 
3.
No Further Changes. All other terms and conditions of the Lease Agreement remain
in full force and effect.

 
[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]
 
4

--------------------------------------------------------------------------------

RECEPTION#: 2014008082, 12/04/2014 at 03:47:33 PM, 5 OF 6 Doc Code: AGR, Sara L.
Rosene, Grand County Clerk and Recorder, Colorado


The parties have executed this Eighth Amendment to Lease and Operating Agreement
as of the date set forth below.
 
 
LANDLORD:
 
     
 
WINTER PARK RECREATIONAL
 
ASSOCIATION, a Colorado nonprofit corporation
          BY: /s/ Sarah M. Rockwell     Name: Sarah M. Rockwell     Its: Vice
President  

 
STATE OF COLORADO
)
 
) ss.
COUNTY OF Denver
)
 

 
The foregoing instrument was acknowledged before me this 26th day of November,
2014 by Sarah M. Rockwell, as Vice President of WINTER PARK RECREATIONAL
ASSOCIATION, a Colorado nonprofit corporation.


Witness my hand and official seal.
 
My commission expires:
 
 

 
 
Margaret H. Cawthra
 
Notary Public

 
[ADDITIONAL SIGNATURE ON FOLLOWING PAGE]
 
MARGARET H. CAWTHRA
NOTARY PUBLIC
STATE OF COLORADO
NOTARY ID 19934013929
MY COMMISSION EXPIRES SEPTEMBER 19, 2017

 
5

--------------------------------------------------------------------------------

RECEPTION#: 2014008082, 12/04/2014 at 03:47:33 PM, 6 OF 6 Doc Code: AGR, Sara L.
Rosene, Grand County Clerk and Recorder, Colorado
 
 
TENANT:
 
     
 
INTRAWEST/WINTER PARK OPERATIONS
 
CORPORATION, a Delaware corporation
          BY: /s/ Gary DeFrange     Name: Gary DeFrange     Its: Vice President
 

 
STATE OF COLORADO
)
    ) ss.  
COUNTY OF GRAND
)


The foregoing instrument was acknowledged before me this 24th day of November,
2014 by Gary DeFrange, as Vice President of INTRAWEST/WINTER PARK OPERATIONS
CORPORATION, a Delaware corporation.


Witness my hand and official seal.
 

 
My commission expires:
1/6/2016
 

 
William Tien
 
 
Notary Public - State of Colorado
 
 
Notary # 19994022940
 
William Tien
My Commission Expires Jan. 6, 2016  
Notary Public

 
 
6

--------------------------------------------------------------------------------